--------------------------------------------------------------------------------

Exhibit 10.1


RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT


In consideration of the mutual covenants contained herein, Energizer Holdings,
Inc. (“Company”), and __________ (“Recipient”) hereby agree as follows:
 


 
ARTICLE I – COMPANY COVENANTS


Company hereby covenants:


1.           Award


The Company, pursuant to its 2000 Incentive Stock Plan (the “Plan”), grants to
Recipient a Restricted Stock Equivalent Award of ____ restricted common stock
equivalents (“Equivalents”). This Award Agreement is subject to the provisions
of the Plan and to the following terms and conditions.


2.           Vesting; Payment


Twenty-five percent of the total Equivalents granted to Recipient (the
“Time-Vested Equivalents”) will vest on October 10, 2010 (the “Anniversary
Date”). Vesting of the remaining Equivalents granted (the “Performance
Equivalents”) is contingent upon achievement of performance targets with respect
to the Company’s CAGR, as defined below, for the period from September 30, 2007
through September 30, 2010 (the “Measurement Period”). With respect to those
Equivalents, additional percentages of the total Equivalents granted, as
indicated below, will vest on the date that the Company publicly releases
earnings results for its 2010 fiscal year (“the Announcement Date”) only if the
respective CAGR targets are achieved for the Measurement Period.
 
CAGR
Additional % of Total Equivalents Vesting
 
   8%
         5%
   9%
       15%
   10%
       25%
   11%
       35%
   12%
       45%
   13%
       55%
   14%
       65%
   15% or greater
       75%



Upon vesting, as described above, each Equivalent will convert, at that time
into one share of the Company’s $.01 par value Common Stock (“Common Stock”),
which will be issued to the Recipient. Any Equivalents which fail to vest as of
the Announcement Date will be forfeited and the Recipient will have no further
rights with respect thereto.


3.           Additional Cash Payment


At the time of issuance of shares of Common Stock to Recipient, as described in
paragraph 2 above, Recipient will also receive an additional cash payment equal
to the amount of dividends, if any, which would have been paid on the shares of
Common Stock issued to him or her if the Recipient had actually acquired those
shares on the date or dates of crediting of his or her Equivalents.  No interest
shall be included in the calculation of such additional cash payment.


4.           Acceleration


Notwithstanding the provisions of paragraph 2 above, all Equivalents granted to
the Recipient (Time Vested and Performance) will immediately vest, convert into
shares of Common Stock and be paid to the Recipient, his or her designated
beneficiary, or his or her legal representative, in accordance with the terms of
the Plan, in the event of:


(a)        the Recipient’s death; or
(b)        a declaration of Recipient’s total and permanent disability.
 
5.           Acceleration Upon a Change of Control of Company


Notwithstanding the provisions of paragraph 2 above, upon a Change of Control of
the Company, all Time-Vested Equivalents will immediately vest. With respect to
the Performance Equivalents, if the Change of Control occurs at or within
eighteen (18) months following the date of this Award Agreement, 25% of the
total Equivalents granted will also immediately vest.  If the Change of Control
occurs more than eighteen (18) months following the date of this Award
Agreement, but before September 30, 2010, the Performance Equivalents which will
immediately vest will be the greater of:


(a)       25% of the total Equivalents granted, or
 
(b)
the percentage of total Equivalents granted which would have vested under
paragraph 2 above if the Company’s CAGR on the Announcement Date was the actual
annualized CAGR, calculated on a trailing four quarters basis, for the period
between September 30, 2007 and the last fiscal quarter end prior to the Change
of Control for which Company financial results were publicly disclosed.



Any unvested Equivalents which do not vest upon a Change of Control as described
in this paragraph shall be forfeited.


6.           Forfeiture
 
All rights in and to any and all Equivalents granted pursuant to this Award
Agreement, and to any shares of Common Stock into which they would convert,
which have not vested by the Announcement Date, as described in paragraph 2
above, or as described in paragraphs 4 and 5 above, shall be forfeited. In
addition, prior to that date, all rights in and to any and all Equivalents
granted pursuant to this Award Agreement which have not vested in accordance
with the terms hereof, and to any shares of Common Stock into which they would
convert, shall be forfeited upon
 
(a)  
the Recipient’s voluntary or involuntary termination of employment;

(b)  
a determination by the Committee that the recipient engaged in competition with
the Company;

(c)  
a determination by the Committee that the recipient engaged in activity or
conduct contrary to the best interests of the Company, as described in the Plan;
or

(d)  
as described in paragraph 5 above.

 
7.           Shareholder Rights; Adjustment of Equivalents


Recipient shall not be entitled, prior to the conversion of Equivalents into
shares of Common Stock, to any rights as a shareholder with respect to such
shares of Common Stock, including the right to vote, sell, pledge, transfer or
otherwise dispose of the shares.  Recipient shall, however, have the right to
designate a beneficiary to receive such shares of Common Stock under this Award
Agreement, subject to the provisions of Section V of the Plan.  The number of
Equivalents credited to Recipient may be adjusted, in the sole discretion of the
Nominating and Executive Compensation Committee of the Company’s Board of
Directors, in accordance with the provisions of Section VI(F) of the Plan.


8.           Other


 
The Company reserves the right, as determined by the Committee, to convert this
Award Agreement to a substantially equivalent award and to make any other
modification it may consider necessary or advisable to comply with any
applicable law or governmental regulation, or to preserve the tax deductibility
of any payments hereunder.
 
9.           Definitions:


Change of Control of the Company  shall be deemed to occur when (i) a person, as
defined under the U.S. securities laws, acquires beneficial ownership of more
than fifty percent (50%) of the outstanding voting securities of the Company; or
(ii) the directors of the Company immediately before a business combination
between the Company and another entity, or a proxy contest for the election of
directors, shall, as a result thereof, cease to constitute a majority of the
Board of Directors of the Company (or a successor corporation of the Company).


CAGR shall mean the Company’s compound annual growth rate in earnings per share
(as publicly reported by the Company) for the applicable measurement period,
rounded to the nearest whole percentage. For purposes of the calculation of
CAGR, the determination of annual earnings per share will be based on
all-inclusive GAAP results, adjusted only for certain unusual items:
 
·  
extraordinary dividends;

·  
stock split-ups; stock dividends or distributions;

·  
recapitalizations;

·  
any merger of the Company with another corporation;

·  
any consolidation of the Company and another corporation into another
corporation;

·  
any separation of the Company or its business units (including a spin-off or
other distribution of stock or property by the Company);

·  
any reorganization of the Company (whether or not such reorganization comes
within the definition of such term in Code Section 368);

·  
any partial or complete liquidation by the Company; or sale of all or
substantially all of the assets of the Company;

·  
unusual or non-recurring accounting impacts or changes in accounting standards
or treatment;

·  
unusual or non-recurring accounting treatments related to an acquisition by the
Company completed during the period of the award.



ARTICLE II – RECIPIENT COVENANTS
 
Recipient hereby covenants:
 
1.  
   Confidential Information

 
By executing this Award Agreement, I agree that I shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of my assigned duties and for the benefit of
the Company, either during the period of my employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its affiliates, or their businesses, which
I shall have obtained during my employment by the Company or an affiliate. The
foregoing shall not apply to information that (a) was known to the public prior
to its disclosure to me; (b) becomes known to the public subsequent to
disclosure to me through no wrongful act or mine or any of my representatives;
or (c) I am required to disclose by applicable law, regulation or legal process
(provided that I provide the Company with prior notice of the contemplated
disclosure and reasonably cooperate with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding clauses (a) or (b) of the preceding sentence, my obligation to
maintain such disclosed information in confidence shall not terminate if only
portions of the information are in the public domain.
 
2.  
   Non-Competition.

 
By executing this Award Agreement, I acknowledge that my services are of a
unique nature for the Company that are irreplaceable, and that my performance of
such services for a competing business will result in irreparable harm to the
Company and its affiliates. Accordingly, during my employment with the Company
or any affiliate and for the two (2) year period thereafter, I agree that I will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which the Company or any of its affiliates is
engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which I have been
involved to any extent (on other than a de minimus basis) at any time during the
one (1) year period ending with my date of termination, in any locale of any
country in which the Company or any of its affiliates conducts business. This
subsection shall not prevent me from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in such business.  I agree that the foregoing restrictions are
reasonable, necessary, and enforceable for the protection of the goodwill and
business of the Company.
 
3.  
   Non-Solicitation.

 
During my employment with the Company or an affiliate and for the two (2) year
period thereafter, I agree that I will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (i) any employee of the Company or any affiliate to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to hire or to materially assist or aid any
other person, firm, corporation or other entity in identifying or hiring any
such employee, or (ii) any customer of the Company or any affiliate to purchase
goods or services then sold by the Company or any affiliate from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer.  I agree that the foregoing
restrictions are reasonable, necessary, and enforceable in order to protect the
Company’s trade secrets, confidential and proprietary information, goodwill, and
loyalty.
 
4.  
   Non-Disparagement.

 
I agree not to make any statements that disparage the Company or its affiliates
or their respective employees, officers, directors, products or services, and
the Company, by its execution of this Award Agreement agrees that it and its
affiliates and their respective executive officers and directors shall not make
any such statements regarding me. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this subsection.
 
5.  
   Reasonableness.

 
In the event any of the provisions of this Article II shall ever be deemed to
exceed the time, scope or geographic limitations permitted by applicable laws,
then such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws.
 
 
6.  
   Equitable Relief.

 
(a)  
I acknowledge that the restrictions contained in this Article II are reasonable
and necessary to protect the legitimate interests of the Company and its
affiliates, that the Company would not have granted me this Award Agreement in
the absence of such restrictions, and that any violation of any provisions of
this Article II will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Award Agreement, I represent that my
experience and capabilities are such that the restrictions contained herein will
not prevent me from obtaining employment or otherwise earning a living at the
same general level of economic benefit as is currently the case. I further
represent and acknowledge that I have been advised by the Company to consult my
own legal counsel in respect of this Award Agreement, and I have had full
opportunity, prior to agreeing to accept this Award Agreement, to review
thoroughly its terms and provisions with my counsel.

 
(b)  
I agree that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this Article II, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.

 
(c)  
I irrevocably and unconditionally consent to the service of any process,
pleadings notices or other papers in an manner permitted by law.

 
7.  
   Waiver; Survival of Provisions.

 
The failure by the Company to enforce at any time any of the provisions of this
Article II or to require at any time performance by me of any provisions hereof,
shall in no way be construed to be a release of me or waiver of such provisions
or to affect the validity of this Award Agreement or any part hereof, or the
right of the Company thereafter to enforce every such provision in accordance
with the terms of this Award Agreement. The obligations contained in this
Article II shall survive the termination of my employment with the Company or
any affiliate and shall be fully enforceable thereafter.


 
ARTICLE III - OTHER AGREEMENTS
 
1.  
       Governing Law.



All questions pertaining to the validity, construction, execution, and
performance of this Award Agreement shall be construed in accordance with, and
be governed by, the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.


2.
Notices.



Any notices necessary or required to be given under this Award Agreement shall
be sufficiently given if in writing, and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
last known addresses of the parties hereto, or to such other address or
addresses as any of the parties shall have specified in writing to the other
party hereto.


3.
Entire Agreement.



This Award Agreement constitutes the entire agreement of the parties hereto with
respect to the matters contained herein, and no modification, amendment, or
waiver of any of the provision of this Award Agreement shall be effective unless
in writing and signed by all parties hereto.  This Award Agreement constitutes
the only agreement between the parties hereto with respect to the matters herein
contained.


4.           Waiver.


No change or modification of this Award Agreement shall be valid unless the same
is in writing and signed by all the parties hereto.  No waiver of any provision
of this Award Agreement shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.


5.           Counterparts; Effect of Recipient’s Signature.


This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart. The provisions
of this Award Agreement shall not be valid and in effect until such execution by
both parties. By the execution of this Award Agreement, Recipient signifies that
Recipient has fully read, completely understands, and voluntarily agrees with
this Award Agreement consisting of seven (7) pages and knowingly and voluntarily
accepts all of its terms and conditions.


6.           Effective Date


This Award Agreement shall be deemed to be effective as of the date executed.


 
IN WITNESS WHEREOF, the Company and Recipient have duly executed this Award
Agreement as of October 10, 2007.




ACKNOWLEDGED AND ACCEPTED:                                            ENERGIZER
HOLDINGS, INC.






________________________________                                           By:_____________________________
Recipient                                                                                   
Ward M. Klein
               Chief Executive Officer







--------------------------------------------------------------------------------




Recipients
 
W. Klein – 56,000 equivalents
J. McClanathan – 14,000 equivalents
D. Hatfield – 14,000 equivalents
D. Sescleifer – 14,000 equivalents
G. Stratmann – 10,000 equivalents
P. Conrad – 8,000 equivalents